Case 1:18-cv-05680-LDH-SJB Document 82 Filed 01/15/21 Page 1 of 1 PageID #: 941




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 STEPHEN ELLIOTT
                                      Plaintiff,          NOTICE OF MOTION TO
                        - against -                       WITHDRAW APPEARANCE

 MOIRA DONEGAN, and JANE DOES (1–30),
                                 Defendants.              No. 1:18-cv-05680




                  NOTICE OF MOTION TO WITHDRAW APPEARANCE

         PLEASE TAKE NOTICE that, upon the accompanying declaration of Joshua Matz, dated

 January 15, 2021, and pursuant to Local Civil Rule 1.4, Defendant Moira Donegan respectfully

 requests the withdrawal of the appearance of Joshua Matz as counsel on her behalf. Defendant

 further requests, pursuant to Section 2.5 of the Electronic Case Filing Rules and Instructions, that

 the email address jmatz@kaplanhecker.com be removed from the ECF service notification list for

 this case.

         Defendant Moira Donegan shall continue to be represented by remaining counsel of

 record from Kaplan Hecker & Fink LLP.



 Dated: January 15, 2021                              Respectfully submitted,

                                                      /s/ Joshua Matz
                                                      Joshua Matz
